The plaintiff was a traveller on the highway. The evidence tended to show that the noise of the steam whistles from the defendants' locomotive engine was of an unusual character and that the plaintiff's horse, which was kind and gentle and not afraid of the cars, was frightened by it. Whether the plaintiff was in the exercise of reasonable care, whether the sounding of the whistles was reasonably necessary, and whether the defendants exercised reasonable care to prevent injury to the plaintiff, were questions for the jury. Gordon v. Railroad, 58 N.H. 396; Ruland v. South Newmarket,59 N.H. 291; Lewis v. Railroad, 60 N.H. 187.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred.